Citation Nr: 0818561	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  06-27 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a claimed left inguinal 
hernia.  



ATTORNEY FOR THE BOARD

J. O'Herron, Law Clerk



INTRODUCTION

The veteran served on active duty from July 1973 to August 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision 
issued by the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

At the outset, the Board notes that every veteran shall be 
presumed to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b); see also Wagner v. Principi, 370 F.3d 1089, 1096 
(Fed. Cir. 2004) (to rebut the presumption of soundness in 
the case of wartime veteran, the evidence must clearly and 
unmistakably show not only that the disorder at issue 
preexisted entry into service, but that the disorder did not 
undergo aggravation in or as a result of service).  

The veteran's May 1973 entrance examination had no documented 
evidence of a left inguinal hernia and indicated normal 
health.  The only pre-service indication was the notation of 
a hernia in a medical history report that was filled out by 
the veteran.  

In an August 1973 service treatment record, the veteran was 
diagnosed with a left inguinal hernia.  The record indicated 
that this hernia condition existed at birth and was 
symptomatic on the first day of basic training.  The 
remaining service treatment records document treatment for 
the left inguinal hernia.  These records also report that the 
hernia condition existed prior to service (EPTS) and show 
that the veteran was discharged from active service as a 
result of this defect.  

Subsequent to service, the medical records document a history 
of treatment for the left inguinal hernia.  The veteran 
experienced left inguinal hernia symptoms in the 1970's.  
Specifically, a February 1977 private treatment record 
indicates a repair to the left inguinal hernia.  

While the veteran did not submit additional post-service 
medical records reporting left inguinal hernia, he submitted 
various lay statements reporting that his left inguinal 
hernia had its clinical onset during service and had 
continued to be symptomatic after his discharge from service.  

Given the evidence of record, the Board finds that a VA 
examination is "necessary" to clarify whether the veteran 
has a current left inguinal hernia disorder or residuals 
thereof that (1) clearly and unmistakably preexisted service 
and (2) did not undergo aggravation as a result of his 
service.  See 38 U.S.C.A. § 5103A(d); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board also notes that, in his pension application, the 
veteran reported that he was receiving disability benefits 
from the Social Security Administration (SSA).  The VA 
regulations provide that VA will make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency, such as the SSA.  VA will end such 
efforts to obtain records from a Federal department or 
agency, such as the SSA, only if VA concludes that the 
records sought do not exist or that further efforts to obtain 
the records would be futile.  See 38 C.F.R. § 3.159(c)(2).  

Thus, it is incumbent upon the RO to make attempts to obtain 
records associated with the veteran's SSA file.  If the RO is 
unable to obtain any of the records, or after continued 
efforts to obtain any of the above records, it is concluded 
that it is reasonably certain that they do not exist or 
further efforts to obtain them would be futile, the appellant 
should be notified accordingly.  See 38 C.F.R. § 3.159(e).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  A letter should be sent to the 
veteran explaining, in terms of 38 
U.S.C.A. §§ 5103 and 5103A (West 2002 & 
Supp. 2007), the need for additional 
evidence regarding his claims.  

The letter must inform the veteran about 
the information and evidence that is 
necessary to substantiate the claims, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
information about whether he is currently 
receiving disability benefits from the 
SSA.  Based on his response, the RO 
should request all records of treatment 
of the veteran corresponding to his 
disability benefits application.  All 
records received by the RO must be added 
to the claims file.  If the search for 
such records is unsuccessful, 
documentation to that effect must be 
added to the claims file.  

3.  The veteran should be afforded a VA 
examination to determine the nature and 
likely etiology of the claimed left 
inguinal hernia.  The claims folder, to 
include a copy of this REMAND, must be 
made available to and reviewed by the 
examiner.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  
Any indicated studies should be 
performed.  

Based upon the review of the claims 
folder and examination results, the 
examiner should answer the following 
questions with respect to any current 
left inguinal hernia disorder:

*	Does the evidence of record clearly 
and unmistakably show that a left 
inguinal hernia existed prior to the 
veteran's entrance onto active duty?  
    
*	With respect to any left inguinal 
hernia that existed prior to the 
veteran's entrance onto active duty, 
is it shown clearly and unmistakably 
that the condition was not 
aggravated by active service?  
*	
The rationale for all opinions expressed 
must be clearly set forth by the 
physician in the examination report.  

4.  Then, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutcherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


